UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2013 VERDE RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 333-170935 27-2448672 (State of Incorporation) (Commission File No.) (Tax ID No.) 905 Ventura Way Mill Valley, CA 94941 (Address of principal executive offices) Registrant’s Telephone Number, including area code: (415) 251-8715 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below). [ ] Written Communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)). Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement On May 17, 2010, and as amended on February 8, 2012, Verde Resources, Inc. (“the Purchaser, “Verde”) entered into an agreement (the “Mineral Claim Purchase Agreement”) with Gold Explorations, LLC (“the Vendor, “Gold”) under which the Vendor granted the Purchaser 100% interest in certain mineral claims to be paid over a period of five (5) years. On May 17, 2013, the Purchaser entered into an agreement with the Vendor, amending the Purchase Agreement, under which the Vendor granted the Purchaser a reduction in the year three payment of $10,000 due on or before May 17, 2013. The Vendor granted us to pay $833.33 monthly on the 17 th of each month effective for six (6) months, for a total of $5,000. The remaining $5,000 is to be added to the four years payment, which becomes $15,000. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit 10.1 – Amending Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Stephen Spalding Stephen Spalding, President
